Case 2:19-cv-00193-TBM-MTP Document 100-11 Filed 12/04/20 Page 1 of 5




              EXHIBIT K
             Case 2:19-cv-00193-TBM-MTP Document 100-11 Filed 12/04/20 Page 2 of 5


Bee, Charman

From:                            Bee, Charman
Sent:                            Tuesday, November 24, 2020 10:56 AM
To:                              'bloodwolf80@gmail.com'
Cc:                              Chang, Cheryl S.; Metral, Nicole
Subject:                         Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al. - Notice of
                                 Deposition of Ronnie Kahapea
Attachments:                     2020-11-17 Letter to All Defendants Enclosing Deposition Notices.pdf; Notice of
                                 Deposition of Ronnie Kahapea.pdf


Mr. Kahapea,

The attached two documents were previously mailed to you and we wanted to provide you with courtesy copies via
email.

As stated in the Notice of Deposition and November 17, 2020 letter, please contact Veritext’s calendar team at
calendar-LA@Veritext.com to retrieve the necessary credentials to access the remote deposition. Please also
contact my office at least three (3) calendar days prior to your deposition so that the necessary credentials, call-in
numbers, email address, services, testing and information, if necessary, can be arranged and provided to you prior
to the proceeding.

Thank you.


Charman Bee | ARC Resource Specialist | BLANKROME
2029 Century Park East | 6th Floor | Los Angeles, CA 90067
O: 424.239.3849 | F: 424.239.3434 | cbee@blankrome.com




                                                             1
    Case 2:19-cv-00193-TBM-MTP Document 100-11 Filed 12/04/20 Page 3 of 5




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
        On December 4, 2020, I served the foregoing document(s):
PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S PROOF OF SERVICE
 OF NOTICES OF DEPOSITION AND FURTHER CORRESPONDENCE
                 REGARDING DEPOSITIONS
       on the interested parties in this action addressed and sent as follows:
                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
      in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
      mail at Los Angeles, California with postage thereon fully prepaid to the office
      or home of the addressee(s) as indicated. I am “readily familiar” with this
      firm’s practice of collection and processing documents for mailing. It is
      deposited with the U.S. Postal Service on that same day, with postage fully
      prepaid, in the ordinary course of business. I am aware that on motion of party
      served, service is presumed invalid if postal cancellation date or postage meter
      date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
      facility regularly maintained by FedEx, an express service carrier, or delivered
      to a courier or driver authorized by said express service carrier to receive
      documents in an envelope designated by the said express service carrier,
      addressed as indicated, with delivery fees paid or provided for, to be
      transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
      of this court at whose direction service was made.
      Executed on December 4, 2020 at Los Angeles, California.

                                              /s/Michelle Grams
                                              Michelle Grams
                                          4
136044.01923/124088397v.3
    Case 2:19-cv-00193-TBM-MTP Document 100-11 Filed 12/04/20 Page 4 of 5




                                 SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP

 VIA CERTIFIED MAIL:

 Ronnie Kahapea                                Defendant
 P.O. Box 875
 Volcano, HI 96785

 Brett “Eeon” Jones                            Defendant
 c/o California Institution for Men Post
 Box 3100
 Chino, CA 91708

 VIA FEDEX:

 Mark Johnson                                  Defendant
 451 May Lane
 Louisa, VA 23093

 Kirk Gibbs                                    Defendant
 4155 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047

 Kirk Gibbs                                    Defendant
 525 Arlington Circle NW
 Lenoir, NC 28645

 Sandra Goulette                               Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440

 Mark Moffett                                  Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480


                                           5
136044.01923/124088397v.3
    Case 2:19-cv-00193-TBM-MTP Document 100-11 Filed 12/04/20 Page 5 of 5




                         SERVICE LIST (continued)
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP

 Rance Magee                                Defendant
 11294 Rose Road
 Emmett, MI 48022

 Innovated Holdings, Inc. dba               Defendant
 SitcommArbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801




                                        6
136044.01923/124088397v.3
